Citation Nr: 9907135	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  92-18 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral otitis 
media.

2.  Entitlement to service connection for bilateral defective 
hearing and tinnitus.

3. Entitlement to service connection for bilateral carpal 
tunnel syndrome. 

4.  Entitlement to service connection for a chronic sinus 
disorder.

5.  Entitlement to service connection for residuals of a 
right ankle sprain.

6.  Entitlement to an increased rating for residuals of a 
right shoulder injury with degenerative joint disease of the 
acromioclavicular joint currently rated as 10 percent 
disabling.

7.  Entitlement to an increased (compensable) rating for 
onychomycosis of the nail of the left index finger.

8.  Entitlement to an increased (compensable) rating for a 
plantar wart of the left foot.

9.  Entitlement to an increased (compensable) rating for 
residuals of a ganglion cyst of the left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from December 1986 to 
July 1991.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's claim initially included the issues of 
entitlement to service connection for residuals of a 
laceration scar of the left eyelid and entitlement to a 
compensable rating for residuals of hepatitis.  Those issues 
were specifically withdrawn from appeal by the veteran in a 
statement in support of claim received in March 1995 and will 
not be considered by the Board at this time.

In a letter received by the VA in June 1997 the veteran 
raised the issue of service connection for enlarged adenoids.  
Since that issue has not been considered by the RO, it is not 
before the Board at this time.  The issue is referred to the 
RO for further action as appropriate.


FINDINGS OF FACT

1.  The veteran does not have otitis media or any residuals 
of otitis media.

2.  The veteran does not have hearing loss or tinnitus that 
has been related to service.

3.  The veteran has carpal tunnel syndrome which had its 
onset during service.

4.  The veteran does not have a chronic sinus disorder.

5.  The veteran does not have residuals of a right ankle 
sprain.

6.  The veteran has residuals of an injury of the right 
shoulder with degenerative joint disease of the 
acromioclavicular joint manifested by x-ray evidence of 
arthritis of the shoulder and some limitation of motion; 
limitation of motion to the shoulder level is not shown.

7.  The veteran has onychomycosis of the tip of the left 
index finger manifested by exfoliation and itching involving 
an exposed surface.

8.  The veteran has a plantar wart of the left foot which is 
shown to be tender.

9.  The veteran has post-operative residuals of a ganglion of 
the left wrist manifested by a well healed, non-tender, non-
disfiguring scar.




CONCLUSIONS OF LAW

1.  The veteran does not have otitis media which was incurred 
in or aggravated during service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1998).

2.  The veteran does not have hearing loss or tinnitus which 
was incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).

3.  Carpal tunnel syndrome was incurred in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).

4.  The veteran does not have a chronic sinus disorder which 
was incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).

5.  The veteran does not have residuals of a right ankle 
sprain which were incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).

6.  A rating in excess of 10 percent for residuals of a right 
shoulder injury with degenerative joint disease of the 
acromioclavicular joint is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a Codes 5010, 5201 (1998). 

7.  A 10 percent rating is warranted for onychomycosis of the 
tip of the left index finger.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 4.20, 4.118 Code 7899-7806 
(1998).

8.  A 10 percent rating is warranted for a left foot plantar 
wart.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.118 Codes 7800, 7803, 7804, 7819 (1998).

9.  A compensable rating is not warranted for postoperative 
residuals of a left wrist ganglion.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.118 Codes 7800, 7803, 
7804 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Otitis Media

The veteran contends that a diagnosis of otitis media is 
shown in his service medical records.  He states that that 
condition impairs his hearing and causes a sensation of 
having water in his ears.  Service medical records reveal a 
diagnosis of otitis media in April 1987.

The threshold question with regard to this issue is whether 
the veteran has presented a well-grounded claim; that is, one 
which is plausible.  If he has not, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  For reasons set 
forth below, the Board finds that this claim is not well-
grounded.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 1998).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).

While the veteran had a diagnosis of otitis media during 
service, he has not presented any medical evidence that he 
presently has otitis media, or any residuals of that disease.  
In the absence of a medical showing of present disability, 
there is no basis for granting service connection for otitis 
media.  Accordingly, the Board concludes that the veteran's 
claim for entitlement to service connection for otitis media 
is not well-grounded.

Defective Hearing and Tinnitus

The veteran contends that his hearing is impaired.  He also 
contends that he has ringing in his ears caused by medication 
prescribed for his service connected hypertension.  He 
further asserts that he was exposed to noise from airplanes 
taking off during service.

On VA examination in October 1991 the veteran complained of 
intermittent bilateral tinnitus.  Examination revealed that 
the ear canals were clean, the drums showed no perforation or 
discharge.  Audiometric evaluation resulted in a diagnosis of 
normal hearing sensitivity across test frequencies 
bilaterally with very good speech discrimination bilaterally.

In a letter dated in August 1997 Joseph G. Pesnell, M.D., 
reported that the veteran complained of chronic ringing in 
his ears and decreased hearing which he said occurred while 
working on the flight line in service.

As noted above present disability resulting from disease or 
injury in service is required to establish entitlement to 
service connection.  Audiometric examination showed that the 
veteran's hearing was normal and the only evidence of 
tinnitus related to service is in the veteran's own 
statements.  In the absence of a medical showing of present 
disability from hearing loss or tinnitus of service origin, 
there is no basis for granting service connection for either 
disorder.  Accordingly, the Board concludes that the 
veteran's claims for entitlement to service connection for 
hearing loss and tinnitus are not well-grounded.

Carpal Tunnel Syndrome

The veteran contends that a provisional diagnosis of carpal 
tunnel syndrome was shown several times in his service 
medical records and that he has lost considerable strength in 
his hands and wrists and is unable to perform occupations for 
which he is trained due to loss of ability to properly grip 
wrenches and other hand tools.  

Service medical records reveal that in February 1991 the 
veteran complained of his hands going to sleep, especially 
his right hand.  Examination revealed that deep tendon 
reflexes were +2/4.  There were no motor or sensory deficits.  
Tinel's sign was positive on both sides.  Phalen's sign was 
positive on both sides at about 40 seconds.  The assessment 
included probable bilateral carpal tunnel syndrome.  Nerve 
conduction studies in March 1991 showed normal velocities and 
distal latencies of the median and ulnar nerves.  Conduction 
velocities taken across the transverse carpal ligament 
revealed moderate slowing bilaterally.  Those findings were 
interpreted as consistent with very early carpal tunnel 
syndrome.  Later in March 1991 the veteran complained of 
numbness of both hands and the right forearm.  Examination 
revealed that Phalen's sign was positive bilaterally at 30 
seconds.  The assessment was early carpal tunnel syndrome.  

On VA examination in October 1991 the veteran complained of 
numbness and tingling of the lateral aspect of the forearms 
starting just below the elbow and extending down to involve 
the ring finger and little finger on both hands.  Sustained 
handgrip was difficult.  Examination revealed that there was 
minor diminution of sensory perception to pinprick and light 
touch beginning 11/2 inches below the elbows bilaterally 
involving the ulnar areas and extending out to and including 
the lateral half of the ring finger and little finger of both 
hands.  There was no evidence of carpal tunnel syndrome on 
either side.  Tinel's sign was negative.  X-rays of the 
wrists were normal.  The pertinent diagnoses were no evidence 
of carpal tunnel syndrome and possible ulnar nerve entrapment 
syndrome bilaterally.

On VA examination in August 1995 the veteran complained of 
intermittent numbness and tingling of all four fingers and 
the thumbs of both hands.  The episodes were transient and 
tended to occur only after strenuous exertion using his hands 
to grip things.  Examination revealed that there was no 
abnormality of the elbows.  The wrists were equal with no 
swelling, deformity or instability.  Range of motion of the 
wrists was full and equal bilaterally.  X-rays of the elbows 
and wrists revealed no abnormality.  The pertinent diagnosis 
was no evidence of injury or disease of the elbows or wrists.

On special examination of the peripheral nerves in August 
1995 it was reported that there was no motor weakness in the 
intrinsic hand muscles.  There was no problem in adduction or 
abduction of the fingers and no definite sensory 
abnormalities were found.  Nerve conduction studies were 
reported to be essentially normal.  The diagnosis was no 
neurological disease found.

A report from an orthopedic specialist dated in April 1997 
reveals that the veteran complained of numbness and tingling 
in the hands for many years.  He stated that he was once told 
that he had carpal tunnel syndrome and later told that he had 
ulnar nerve neuropathy and later told that he had neither.  
He also reported decreased strength and difficulty opening 
jars.  Examination revealed that he had a mildly positive 
Tinel's sign at the left wrist.  There was no tenderness 
about the ulnar nerve on either side.  There was no atrophy 
about the thenar musculature and he had excellent intrinsic 
motor power, bilaterally.  Diagnoses included possible carpal 
tunnel syndrome, bilaterally.

A report from a neurosurgeon dated in May 1997 reveals that 
the veteran complained of some numbness in the upper 
extremities, more in the morning than at night.  He reported 
more numbness in the left hand than the right.  Examination 
revealed normal findings except a bilateral positive Tinel's 
sign, worse on the left, and slight intrinsic weakness of the 
right hand muscles without atrophy.  The diagnosis was 
probable carpal tunnel syndrome.  The examiner noted that he 
did not think that the veteran had an ulnar nerve deficit.  

In a letter dated in June 1997 Donald K. Haynes, M.D., 
reported that the veteran had numbness of both hands and that 
he had been seen by a physician who felt that he had early 
carpal tunnel syndrome.  Clinical records showed that Tinel's 
sign was positive bilaterally.

In an August 1997 letter Dr. Pesnell reported that the 
veteran complained of numbness and pain in the hands and 
wrists bilaterally.  The veteran stated that he had been told 
by orthopedists and neurosurgeons that he had carpal tunnel 
syndrome.

While the record shows some discrepancies as to the diagnosis 
of the condition affecting the veteran's hands and wrists, 
the Board notes that the assessment of his condition in 
service was early carpal tunnel syndrome.  Extensive 
evaluation by two specialists in 1997 resulted in a 
conclusion that he had carpal tunnel syndrome.  In view of 
that diagnostic agreement and the veteran's continuous, if 
somewhat inconsistent, complaints over the years, it is the 
conclusion of the Board that there is a reasonable basis for 
finding that the veteran has bilateral carpal tunnel syndrome 
which began in service and for granting service connection 
for such disability. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.102.

Chronic Sinus Disorder

The veteran contends that he had no problem with his sinuses 
prior to service and that his sinus condition aggravates his 
otitis media and that medications cannot be taken due to 
their adverse effect on his service connected hypertension.

Service medical records reveal that in April 1987 the veteran 
complained of sinus problems with a productive cough and head 
congestion.  Examination revealed increased postnasal drip.  
The tympanic membranes were injected bilaterally.  Diagnoses 
were viral upper respiratory infection and otitis media of 
both ears.  

On VA examination in October 1991 the veteran complained of 
his nose blocking up a lot.  He gave no history of acute 
sinus infections.  Examination revealed that the nose, 
sinuses, mouth and throat were normal.  X-rays revealed 
normal paranasal sinuses.  The pertinent diagnosis was 
possible sinusitis by history, more likely nasal allergies.

As noted in the previous discussion of the issues of service 
connection for otitis media, defective hearing and tinnitus 
present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  The medical evidence does not show that the 
veteran has a chronic sinus disorder.  In the absence of a 
medical showing of present disability, one diagnosis of upper 
respiratory infection in service does provide a basis for 
granting service connection for a chronic sinus disorder.  As 
no chronic sinus disorder is shown, the Board concludes that 
the veteran's claim for entitlement to service connection for 
such disorder is not well-grounded.

Right Ankle

The veteran contends that his right ankle is weak and very 
susceptible to being resprained.  He states that he has pain 
from time to time

Service medical records reveal that in May 1989 the veteran 
reported that he has fallen and twisted his right ankle while 
playing basketball.  He reportedly fell on a piece of metal.  
X-rays of the right foot and ankle revealed tiny metallic 
densities in the plantar soft tissues of the foot at the base 
of the metatarsals.  No other abnormalities were seen.  A few 
days later he reported that he still had tenderness on the 
lateral aspect of the dorsum of the right foot.  Examination 
revealed that full range of motion of the ankle was possible 
with tenderness on full dorsiflexion.  

On VA examination in October 1991 the veteran complained of 
pain on turning his foot wrong.  There was no evidence of a 
residual of an old injury of either ankle.  X-rays revealed a 
normal right ankle.

On VA examination in August 1995 the veteran reported that he 
had a sprained ankle at one time, but he could not remember 
which ankle.  The examiner concluded that the ankle must be 
completely well.  Examination revealed that he could perform 
heel, toe and tandem walking.  He could squat and stand 
without difficulty.  The ankles were symmetrical and equal.  
Range of motion of the ankles was from 45 degrees plantar 
flexion to 10 degrees dorsiflexion.  X-rays revealed normal 
ankles.  The pertinent diagnosis was no evidence of injury or 
disease of the ankles.

Again the Board notes that present disability resulting from 
disease or injury in service is required to establish 
entitlement to service connection.  While the record shows 
that the veteran sprained his right ankle in service, the 
medical evidence does not show that he has any residuals of 
that injury.  In the absence of a medical showing of present 
disability, the claim of entitlement to service connection 
for residuals of a right ankle sprain is not well-grounded 
and must be denied.

Right Shoulder

The veteran contends that he is unable to elevate his right 
arm above shoulder level.

During service the veteran began to experience pain in the 
right shoulder on overhead reaching.  X-rays done in 
September 1990 revealed osteoarthritic changes of the 
acromioclavicular joint. 

On VA examination in October 1991 the veteran complained that 
his right shoulder tended to grind and pop, but he had no 
problems with it.  Examination revealed that there was minor 
crepitation on motion of the right shoulder with full range 
of mobility.  X-rays revealed a normal right shoulder.  The 
pertinent diagnosis was evidence of degenerative joint 
disease of the right shoulder.

On VA examination in August 1995 the veteran complained of 
pain and stiffness in the right shoulder.  He stated that he 
had pain all around the shoulder, including the back of the 
shoulder in the upper scapular area and that he was unable to 
work with his hands over his head or at any activity that 
would require the right hand to be above the head level.  He 
indicated that he was left-handed.  Examination of the right 
shoulder revealed that the shoulder girdle was symmetrical.  
There was no swelling or deformity.  There was no subluxation 
or loose motion of the right shoulder.  There was no 
tenderness.  There was minimal crepitation in both shoulders.  
Range of motion of the right shoulder was from 160 degrees 
flexion to zero degrees extension.  Internal rotation was to 
90 degrees, external rotation was to 90 degrees and abduction 
was to 150 degrees.  Range of motion of the left shoulder was 
normal.  X-rays revealed a normal right shoulder.  The 
pertinent diagnosis was possible, minor, degenerative 
arthritis of the right shoulder.

Arthritis due to trauma established by X-ray findings is 
rated based on limitation of motion of the affected part 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes a 10 percent rating is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.71a Code 5010 (1998).  A 20 
percent rating is provided for limitation of motion of the 
arm of the minor extremity where motion is limited to the 
shoulder level or where motion is limited to midway between 
the side and the shoulder level.  A 30 percent rating is 
provided where motion is limited to 25 degrees from the side.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.71a Code 5201 (1998).

While the evidence shows that the veteran has some mild 
limitation of motion of the right shoulder in flexion and 
abduction, that limitation of motion is not so severe as to 
justify a compensable rating under the above cited provisions 
of Code 5201 of the rating schedule.  He has considerable 
motion of the shoulder beyond the shoulder level.  Since he 
once had x-ray evidence of arthritis (a chronic disability)of 
the shoulder and some limitation of motion is demonstrated, 
he is entitled to a 10 percent ration under Code 5010, cited 
above.  He has complaints of pain and stiffness and that pain 
is considered in establishing a rating in cases involving 
arthritis.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  The Board 
has considered the veteran's contentions concerning pain, but 
concludes that his pain does not cause additional functional 
impairment in excess of that consistent with a 10 percent 
rating, since the veteran is not shown to have functional 
impairment equivalent to limitation of motion at the shoulder 
level.  Accordingly, the Board finds no basis for assigning a 
rating in excess of 10 percent for residuals of a right 
shoulder injury with degenerative joint disease of the right 
acromioclavicular joint.

Onychomycosis Left Index Finger.

The veteran contends that his left index finger will not 
heal.  He states that there is visible evidence of scaling 
and it is repugnant to the eye.  He provided several color 
photographs of the affected finger.  He also reported that he 
is left-handed and that the condition caused somewhat limited 
use of the hand due to pain, swelling and problems with the 
fingernail.  He asserts that he has chronic itching and 
exfoliation of an exposed surface of his left index finger.

On VA examination in October 1991 it was reported that there 
was fungus involving the medial aspect of the fingernail on 
the left forefinger, involving only the emerging edge of the 
nail.  A microbiology study revealed heavy growth of 
aspergillus fumigatus with possible contaminates.  The 
pertinent diagnosis was mild onychomycosis of the nail of the 
left forefinger.  

On VA examination in August 1995 it was reported that the 
veteran had a verrucous growth under the left index finger.  
The growth caused the nail to be elevated.  The diagnosis was 
subungual verruca vulgaris of the left index finger.

On VA examination of the skin in June 1996 it was reported 
that the veteran had dystrophy of the left index finger over 
the lateral area.  Potassium hydroxide test was essentially 
negative.  The diagnosis was nail dystrophy secondary to 
onychomycosis.  A culture was taken and it was reported that 
no fungus was isolated after four weeks.

In a letter dated in June 1997 Dr. Haynes reported that the 
veteran had a fungal infection involving the index finger of 
the left hand which had been present since military service.  
Dr. Haynes also supplied clinical records which showed that 
in May 1997 the veteran reported that his finger itched and 
hurt at times.

In an August 1997 letter Dr. Pesnell reported that the 
veteran complained of a fungal infection on his index finger 
which bothered him in that he had tenderness around the nail.  
Examination revealed onychomycosis of the left index finger 
with red, scaly exfoliation approximately 10mm. by 5mm. and 
extending under the nail bed with itching of the nail.

Onychomycosis is rated as eczema.  38 C.F.R. § 4.20 (1998).  
A zero percent rating is provided where there is slight, if 
any, exfoliation, exudation or itching on a nonexposed 
surface or a small area.  A 10 percent rating is provided 
where there is exfoliation, exudation or itching involving an 
exposed surface or an extensive area.  A 30 percent rating is 
provided where there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Code 7899-7806 (1998).  In this case the veteran has 
a fungal infection which involves only the tip of the index 
finger of the left hand.  He does have exfoliation and 
itching, and tenderness around the nail has been reported.  
It is the decision of the Board that a 10 percent rating is 
justified based on exfoliation and itching involving an 
exposed surface.  However, because of the limited area 
involved and the lack of significant disfigurement, there is 
no basis for assigning a 30 percent rating.

Left Foot Plantar Wart 

The veteran contends that he has problems walking if unusual 
pressure is applied to his left foot.  He has also asserted 
that he experiences sharp pains with itching and burning in 
the exposed bottom center portion of his left foot between 
the second and third metatarsal heads.

Service medical records reveal that in March and April 1991 
the veteran was treated for plantar wart of the left foot.  

On VA examination in October 1991 the veteran complained of a 
wart on the ball of his foot of two or three years duration 
which had been treated, but would not go away.  Examination 
revealed an 8-mm. diameter plantar wart beneath the second 
metatarsal phalangeal joint.  The diagnosis was plantar wart 
of the left foot.

On VA examination in June 1996 the veteran complained of a 
recurring plantar wart which was tender when he walked.  
Examination revealed that there was a plantar wart over the 
second and third metatarsal head of the left foot.

In a letter dated in June 1997 Dr. Haynes stated that the 
veteran had a plantar wart on the ball of his left foot.  The 
veteran complained of pain and difficulty walking.  He stated 
that he was unable to put pressure on that area of his foot.  
Clinical records showed a 2 cm. plantar wart on the left foot 
and that the veteran walked on the side of his foot.  

In an August 1997 letter, Dr. Pesnell reported that the 
veteran complained of pain in the left foot, mostly along the 
lateral side, due to walking with the foot everted.  He 
walked that way to keep weight off of a plantar wart which 
had a sharp, throbbing pain.  Examination revealed a 2 cm. 
thickened, oval lesion at the ball of the left sole.  There 
was exfoliation of skin and the area was tender on palpation.

The rating schedule provides that benign new growths of the 
skin may be rated as scars.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.118 Code 7819 (1998).  A 10 
percent rating is provided for superficial scars which are 
moderately disfiguring, tender and painful on objective 
demonstration, or poorly nourished with repeated ulceration.  
A zero percent rating is provided where disfigurement is 
slight.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 
C.F.R. § 4.118 Codes 7800, 7803 and 7804 (1998).  Since the 
veteran's plantar wart is shown to be tender, a 10 percent 
rating is warranted.  A rating in excess of 10 percent could 
be assigned by analogy to eczema under Code 7806, cited 
above, but there is no evidence of exudation, itching, 
extensive lesions or marked disfigurement.  

Left Wrist Ganglion 

The veteran contends that he should have a compensable rating 
because of the postoperative scar.  He states that there is 
pain and limitation of function and range of motion due to 
the scar.  He also asserts that there is inflammation and 
scar tissue.

In June 1989 the veteran underwent surgery to remove a multi-
lobar ganglion cyst from the volar-radial aspect of the left 
wrist.  On VA examination in October 1991 the veteran 
reported that he had no problem with his wrist.  Examination 
revealed that he had full range of motion of both wrists and 
both hands.  There was a 11/2-inch linear, thin, well-healed 
scar on the palmer aspect of the left wrist where a ganglion 
had been removed.
On VA examination in August 1995 it was reported that there 
was no evidence of recurrence of a ganglion cyst of the left 
wrist.  The veteran had no complaints related to the left 
wrist.  Examination revealed that there was a fine, thin, 
lateral scar on the volar surface of the wrist starting at 
about the midpoint of the base of the thumb and extending 
upward across the wrist area.  The scar measured 1 3/8 inches 
in length and 1 1/16 inches in lateral width.  It was smooth 
and the texture was normal.  It was slightly paler than the 
surrounding skin.  There was no keloid formation, no 
adherence, no herniation, no inflammation or swelling, no 
depression, no impairment of vascular supply and no 
ulceration.  The scar was not tender or painful on objective 
demonstration.  There were no cosmetic effects.  There was no 
limitation of function of the part affected.  The diagnosis 
was minor thin operative scar on the volar surface of the 
left wrist without complications or disfigurement.  

In a letter dated in June 1997 Dr. Haynes reported that the 
veteran had a ganglion cyst on the left wrist which was 
removed and left scarring and tenderness in the area.  

The veteran was seen at a VA outpatient clinic in July 1997 
complaining of burning pain in the left wrist.  It was 
reported that he had had a ganglion cyst removed.  

In his August 1997 letter Dr. Pesnell reported that the 
veteran complained that the area on his wrist where a 
ganglion cyst had been removed was tender, especially if he 
hit it on something.  Examination revealed that there was a 
5mm. by 50mm. scar on the volar aspect of the left wrist 
which was pale and healed.  He was treated with an anti-
inflammatory medication.

As noted above, a 10 percent rating is provided for 
superficial scars which are moderately disfiguring, tender 
and painful on objective demonstration, or poorly nourished 
with repeated ulceration.  A zero percent rating is provided 
where disfigurement is slight.  38 C.F.R. § 4.118 Codes 7800, 
7803 and 7804 (1998)., smooth and of normal 
texture without keloid formation, adherence, swelling or 
depression.  Those findings also demonstrate that the scar is 
not poorly nourished with repeated ulceration.  While the 
veteran has complained of tenderness of the scar, the medical 
evidence does not show objective evidence of tenderness and 
the VA examiner in August 1995 specifically reported that the 
scar was not tender or painful on objective demonstration.  
Accordingly, the Board finds no basis for assigning a 
compensable rating for residuals of a left wrist ganglion.


ORDER

Service connection for bilateral otitis media, bilateral 
defective hearing and tinnitus, a chronic sinus disorder, and 
residuals of a right ankle sprain is denied.  Service 
connection for bilateral carpal tunnel syndrome is granted.  
A rating in excess of 10 percent for residuals of a right 
shoulder injury with degenerative joint disease of the 
acromioclavicular joint and a compensable rating for 
postoperative residuals of a left wrist ganglion cyst are 
denied.  A 10 percent rating for onychomycosis of the left 
index finger nail and a 10 percent rating for a plantar wart 
of the left foot are granted, subject to the regulations 
governing payment of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

